14 A.3d 1289 (2011)
205 N.J. 266
In the Matter of YONG-WOOK KIM, An Attorney at Law (Attorney No. XXXXXXXXX).
M-1084 September Term 2010, 067845
Supreme Court of New Jersey.
April 6, 2011.

ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension of YONG-WOOK KIM of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 2005, and good cause appearing;
It is ORDERED that YONG-WOOK KIM is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that YONG-WOOK KIM be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that YONG-WOOK KIM comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by YONG-WOOK KIM pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this state.